DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 1-20, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendments to the claims clarify the issues of indefiniteness of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-20, as amended or originally presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over Breslin (US2012/0316225 of record in IDS) further in view of Routes (US2004/0191761 of record in IDS).
Regarding claim 1, Breslin teaches a neuroendocrine tumor-specific viral expression vector (para [0021] "We have shown that these constructs when placed in a 
(a)    a human insulinoma-associated 1 promoter (INSMIp) (para [0021] "various DNA elements were included in the 1.7 kilobase pair INSM1 promoter to test for reduction in expression in unwanted tissues");
(b)    an insulator region upstream from said promoter, wherein said insulator region comprises an insulator element or a tandem pair of core insulator elements (para [0016] "M2 contains two upstream copies of the HS4 chicken .beta.-globin insulator"; [0070] "The in vitro results clearly demonstrate that the inclusion of a single upstream or both an upstream and downstream copy of an insulator does not alter the INSM1 promoter transcriptional activity");
(c)    a pair of tandem neuronal restrictive silencer elements (NRSE) downstream from said promoter (para [0021] "One of the modifications was addition of two tandem copies of neuronal restrictive silencer elements (NRSEs)...The most effective construct was the nAChR NRSE element positioned downstream of the INSM1 promoter"); and
(d)    an IRES (Internal ribosomal entry site) element operatively linked to one or more open reading frame nucleotide sequences encoding at least one of a polypeptide toxin lethal or conditionally lethal to cells in which the toxin is expressed and a secreted bioluminescent reporter molecule (para [0002] 'The construct can contain a suicide or toxin gene for treatment of tumors"; [0026] "A "toxin" may, for example, be a compound that induces conditional lethality"; [0060] "The unmodified 1.7 kilobase pair INSM1 promoter was linked directly with the herpes simplex virus thymidine kinase gene (the toxin) and firefly luciferase gene (separated by an internal ribosomal entry site and 
(i)    said insulator region is adapted to block the influence of viral regulatory elements on the transcription within mammalian cells of said one or more nucleotide sequences (para [0021] "constructs with an insulator element with the INSM1 promoter to decrease the interference of the viral genome on its expression"; [0027] "As used in the Specification and in the Claims, the term "viral vector" refers to a virus that is competent to infect a mammalian host cell"), but not to affect the influence of the INSM1 promoter (para [0070] 'The in vitro, results clearly demonstrate that the inclusion of a single upstream or both an upstream and downstream copy of an insulator does not alter the INSM1 promoter transcriptional activity") or the influence of the neuronal restrictive silencer elements on the transcription of said one or more polypeptide encoding nucleotide sequences (para [0069]-[0070] "in the INSM1 positive cell lines, the Cl and M3 constructs . : maintained the same activity as the control in the H69 and H1155 cells. However in the Y79 and IMR-32 cells, the M3 constructs had a 1.5 -3 fold higher activity (FIG. 10, white bar graphs)."; Cl and M3 are the same (have INSM1 and NRSE) except M3 has insulators);
(ii)    said INSM1 promoter is adapted to cause the selective transcription of said one or more nucleotide sequences in tumor cells of neuroendocrine origin (para [0003] "One striking feature of the INSM1 mRNA is despite its absence in normal adult tissues, it is strongly expressed in tumors of neuroendocrine origin such as small cell lung carcinoma (SCLC), medullablastoma, neuroblastoma, medullary thyroid carcinoma, insulinoma"; [0004] "modification of the existing INSM1 promoter region to incorporate 
(iii)    said pair of tandem neuronal restrictive silencer elements are operatively linked to the INSM1 promoter, and are adapted to selectively repress the transcription of said one or more nucleotide sequences in non-neuronal cells (para [0004] ""modification of the existing INSM1 promoter region to incorporate DNA elements that have silenced expression of neuronal genes in non-neuronal cells has increased the effectiveness and safety of using the INSM1 promoter for tumor treatment...The first modification was addition of two tandem copies of neuronal restrictive silencer elements (NRSEs.. These NRSEs were placed in the construct either directly upstream or downstream of the INSM1 promoter sequence..increased the tissue specificity of the INSM1 promoter without a significant decrease in its activity"; [0023] "the neuron restrictive silencing factor, NRSF, can strongly repress transcription in non-neuronal cells as well as allow transcription of the same gene in neuronal cells").
Breslin does not specifically teach the INSMIp is operatively linked to a nucleotide sequence encoding a tumor-selective modified human. E1A polypeptide lacking the amino acid residues 121-128 of the amino acid sequence SEQ ID NO: 8.  However, Routes teaches use of modified adenoviral expression vectors for anti-tumor therapeutic uses (abstract; [0022] "the present invention relates to a composition comprising a mutated E1A protein and a tumor antigen, wherein the mutated E1A protein and tumor antigen are -expressed by such a vector"; [0030] "treating a patient that has a tumor"), wherein the vector comprises a promoter operatively linked to a 

Regarding claim 2, Breslin in view of Routes teaches the limitations as discussed above.  Breslin further teaches the nucleotide sequence operably linked to the IRES element encodes the conditionally lethal toxin, herpes simplex virus thymidine kinase (HSV-tk) (para [0008], “FIG 4A is a schematic diagram of the configuration of the INSM1p-HSV-tk-luciferase 2 gene in the adenovirus genome”; [0021] “modified INSM1p for suicide gene therapy by linking it to a toxin for tumor therapy, the HSV-tk gene”).  Thus Breslin in view of Routes teaches the limitations of claim 2, rendering it obvious.
Regarding claim 3, Breslin in view Routes teach the limitations as discussed above. Breslin further teaches the secreted bioluminescent reporter molecule is a luciferase 2, a Renilla luciferase, or a Metrida luciferase (para [0008] “FIG 4A is a schematic diagram of the configuration of the INSM1p HSV-tk-luciferase 2 gene in the adenovirus genome”; [0034] “to detect Renilla luciferase activity for normalization of 
Regarding claim 4, Breslin teaches the viral expression vector is a non-replicating Ad5 adenoviral vector (para [0027] “One example of a viral vector is the first generation E1/E3 deleted non-replicating Ad5 vector, but other forms of viral delivery system are known and could be used”).  Thus Breslin in view of Routes teach the limitations of claim 4, rendering it obvious.
Regarding claims 8-11, Breslin in view of Routes teach the first neuroendocrine tumor-specific viral expression vector as described above.  Claim 8 further recites that it is comprised in a composition.  However, the composition has the sole structural requirement of the viral expression vector of claim 1.  As such, Breslin in view of Routes teaches all of the limitations of claims 8-11, rendering it obvious.
Regarding claim 15, Breslin that the viral expression vector is used as a gene therapy to be administered to a mammalian (para [0065]).  Breslin teaches that the viral expression vector is prepared in the pharmaceutically acceptable carrier, PBS ([0065]).  Thus, Breslin in view of Routes teaches the limitations of claim 15 and render it obvious.
Regarding claim 16, it is drawn to additionally comprising a second viral expression vector comprising the same structural limitations of claim 1.  Breslin in view of Routes teaches the first viral expression vector as described above.  Given its broadest reasonable interpretation the breadth of the claims encompass a composition that comprises at least two copies of the first viral expression vector.  As discussed above, the viral vector is used for gene therapy in a mammal and thus would requires a 
Regarding claim 17, Breslin teaches HSV-tk as described above.  Thus, Breslin in view of Routes renders claim 17 obvious.
Regarding claim 18, Breslin teaches reporter molecules as discussed above.  Thus, Breslin in view of Routes renders claim 18 obvious.
Regarding claim 19, Breslin teaches that the viral expression vector is a genetically modified non-replicating Ad5 adenoviral vector as discussed above.  Thus, Breslin in view of Routes teaches the limitations of claim 19, rendering it obvious.
Regarding claim 20, Breslin teaches the composition is formulated for direct delivery to a tumor, or intravenous delivery to a tumor (para [0061] “To star the gene therapy, the animals were given a single intratumoral injection).  Thus Breslin in view of Routes teaches the limitations of the claims rendering it obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breslin (US2012/0316225 of record in IDS) and Routes (US2004/0191761 of record in IDS) in further view of GeneBank Accession Nos. .
Regarding claims 5 and 12, they have identical claim language and thus will be addressed together.   These claims specify specific sequences with at least 95% to particular SEQ ID NOS for the different recited elements of the claims.  However, at the time of the invention, the claimed sequences were established in the prior art and available for use in the vector Breslin.  U07172 teaches nt 429-2130 with 100% identity to the human INSM1 promoter SEQ ID NO:1.  U78775 teaches a chicken HS4 insulation element sequences with 100% identity to SEQ ID NO:3 (nts 1-1211 of the taught sequence).   AJ277959 teaches a luciferase reporter vector containing HS4 insulator sequences of SEQ ID NO:4 as claimed (nts 4069-4311 100% identity to SEQ ID NO:4).   Chatellard teaches a chicken beta globulin 5’HS4 insulator sequence comprising SEQ ID NO:3 ([0007] “The insulator of the invention is 146bp and has SEQ ID NO1.  It comprises 146bp of the 250bp core sequences (SEQ ID NO:2) from the 1.2 kb insulator region of the chicken beta globulin 5’HS4 locus; SEQ ID NO:2 has 100% identity with claimed SEQ ID NO:2).  Emans teaches an IRES element comprising the nucleic acid sequence SEQ ID NO:6 for use in expression vectors ([0020] SEQ ID NO:14 which has 100% identity with claims SEQ ID NO:6).  Sehgal teaches an adenoviral based expression vector comprising UTR sequence of SEQ ID NO:10 (claim 21 “a gutless adenovirus carrying a nucleotide sequence encoding an immune modulator and a regulatory element operably linked to said nucleotide sequence…wherein said gutless adenovirus expression said immune modulator” claim 
Thus as the prior art demonstrates, all of the claimed sequences of claims 5 and 12 were well established in the prior art.  Thus is would have been obvious to an artisan of ordinary skill at the time of effectively filing that one could use any and all of the prior art sequences to predictably construct the virus taught by Breslin in view of Routes with a reasonable expectation of success.
Regarding claims 6 and 13, both claim wherein the nucleotide sequence (of claim 5 and 12) operably linked to the IRES element has a nucleotide sequence having at least 95% similarity to SEQ ID NO:9 and encodes HSV-tk.  However, Zheng teaches expression vector comprising a HSV-tk sequence with 100% identity to SEQ ID NO:9 (SEQ ID NO:2 of Zheng nts 16615-18290 has 100% identity with claimed SEQ ID NO:9).  
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing that one could use the art established HSV-tk sequence of Zheng in the making of the viral expression vector of Breslin in view of Route to predictably arrive at the limitations of claim 6 and 13 with a reasonable expectation of success.  Thus the art renders claims 6 and 13 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) .

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 

Applicant respectfully disagrees with the basis for these rejections.  Applicant asserts that Breslin does not the INSMIp is operatively linked to a nucleotide sequence encoding a tumor selective modified human E1A polypeptide lacking the amino acid residues 121-128 of the amino acid sequence of SEQ ID NO:8 and Route does not cure the deficiencies of  Breslin. Applicant submits that the skilled artisan would not look to Routes to provide a selectively, oncolytic construct with potential tumoricidal activity having an increased safety profile.  For example, the presence of Δ24E1a protein in the context of the claimed invention converts an adenovirus into a selectively oncolytic virus exclusively in INSM1 positive tumor cells due to the selective expression driven by the INSM1 promoter region.  The selective oncolytic construct of the instant claims significantly enhance tumoricidal activity, specifically in neuroendocrine tumors, relative to the non-replicating virus.  Applicant further submits that the specificity of the Δ24E1a mutation along with the specificity of the INSM1 promoter creates a dual layer of safety for the adenoviral vector.  Unlike the claimed construct Δ24E1a protein taught by Routes is linked to a tumor antigen with the goal of increasing immunogenicity of the tumor infected cell to the immune system. The construct of Route has not tumoricidal activity, and there is not motivation in Routes to provide a tumoricidal vector with an increased safety profile.
In response, Applicant’s argument is respectfully not found persuasive because the rationale for combining the reference in this rejection are not required to be the same rationale as the application’s rationale to combine elements of the claimed viral as well as retains anti-oncogenic activity”.  As such, while Routes does provide a different motivation than safety profiles, the motivation provided by Routes is sufficient to combined the prior art.  Thus contrary to Applicant’s assertion, Breslin in view of Routes teaches the limitations of the broadest embodiments of the claims with ample motivation taught by Routes.
Applicant submits that the mutated E1A and antigen of Routes are expressed as a chimeric protein or fusion protein. However, in the instant claims the Δ24E1 protein and the toxin/reporter molecule are not structurally linked as indicated by the IRES located between the nucleic acid encoding the Δ24E1 protein and the toxin/reporter molecules.  Applicant further submits that the claimed construct comprises the INSM1 promoter that simultaneously drive expression of the Δ24E1 protein and the toxin/reporter protein.  Further the Δ24E1 protein in the present invention converts an adenovirus into a selectively oncolytic virus exclusively in INSM1 tumor cells due to the selective expression driven by the INSM1 promoter region.
In response, Applicant’s argument is respectfully not found persuasive because Routes was not provided to teach the bicistronic nature or IRES elements of the claimed expression vector because Breslin already teaches IRES element used to make a bicistronic expression vector.  Breslin teaches said INSM1 promoter is adapted to cause the selective transcription of said one or more nucleotide sequences in tumor cells of 
	Regarding the second 103 rejection that additionally utilizes GeneBank Accession Nos. U07172, U78775, AJ277959, Chatellard (US2007/0134761), Emans (US 2009/0275042), Segal (US2009/0238795) and Zheng as secondary references,  Applicant assert that examiner is using improper hindsight.  Applicant asserts that if some pieces of the claimed invention can be found in the prior art combination, an examiner is still tasked with the responsibility to explain how the skilled artisan would modify the primary reference to arrive at the claimed invention and cannot merely pick and choose portions of multiple invention to simply conclude obviousness (In re Schweickert).  Here the office action fails to connect the dots and provide motivation.  Personal Web, where the Federal court emphasized that just because several references can be combined does not necessarily mean that the skilled artisan would have had a motivation to do so.  Applicant’s state refers to MPEP § 2141(C) stating rejection for obviousness will not be sustained by mere conclusory statements of obviousness.  Thus Applicant concludes that the cited combined art in the second 103 rejection does not provide teaching, suggestion, or motivation to arrive at the claimed invention.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In the second 103 rejection, the structural basis for the vector and motivation to combine the different elements are described in Breslin in view of Routes.  Also the particular structural features were taught in these two references.  The differences between the dependent claims under rejection in the second 103 rejection is that they more narrowly claim specific sequences species for the structural element already described in Breslin and Routes.  The secondary reference provided in the second 103 rejection are provided to demonstrate that the sequence species variants claimed in the dependent claims were already long established in the prior art, some for over a decade In re Schweickert because Breslin and Routes already provide the structural layout of the claimed expression vector and the remaining secondary reference are simply showing the variants are obvious because the species sequences variants were well established in the prior art.   Further, the second rejection is not string multiple references together without a motivation as suggestive of Federal Court in Personal Web because Breslin and Routes provide the express motivation to combined the prior art and the remaining reference are not teaching knew elements but rather variants of elements taught by Breslin and Routes that have motivation to include in the rejection under the KSR ruling (Combining prior art elements according to known methods to yield predictable results; and Simple substitution of one known element for another to obtain predictable results).  Thus contrary to Applicant assertion, the conclusion of obviousness is not based solely on a conclusory statement of obviousness but rather a demonstration that the components are taught by the art particularly Breslin and Routes and variant for sequences in the remaining secondary references with a motivation to combined based upon adding additional anti-tumor activity as taught by Routes and provides obvious sequences variants (equivalents) well established in the art as allowed motivation by KSR.
	Since Applicant’s arguments, respectfully, have not been found persuasive the two 103 rejections of record are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20, as amended or originally presented, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,090,907. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are an obvious variant of the patent claims.  The difference between the instant claims and the patent claims is that the instant claims more narrowly require a nucleotide sequence encoding a tumor selective modified human E1A polypeptide lacking the amino acid residues 121-128 of the amino acid sequence of SEQ ID NO:8.  However, as discussed above, this sequence was known and available for use with the instant claimed viral expression vector.  Thus instant claims are an obvious species of the patent claims.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 

In response, Applicant has not fully explained the rationale for their traversal to rejection because they solely state how what the instant claims provide without stating how it is not an obvious variant of the patent claims.  The remarks bold and italicize the term “bicistonic” and the term “and” emphasizing these terms, suggesting their importance.  Thus one might conclude from this that Applicant is suggesting these emphasized words are the distinction between the patent claims and instant claims.  If this is Applicant’s argument, it would not be found persuasive for reasons already discussed in more detail above in the 103 rejections.  More particularly, bicistronic configurations of expression vectors and adaptions have been long established in the prior art of decades.  Given that the E1a protein sequence variant was also established in the prior art, making a bicistronic configuration of the patent claim including the E1a sequence taught by Routes to add additional anti-tumor activity to the expression vector of the patent would have been obvious.  Thus the rejection of record is maintained.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632